 



Exhibit 10.5
AIRCRAFT PARTS SALE AGREEMENT
dated as of June 27, 2007
between
KITTY HAWK AIRCARGO, INC.,
Seller,
and
AIRLEASE INTERNATIONAL, INC.,
Buyer.

- 1 -



--------------------------------------------------------------------------------



 



AIRCRAFT PARTS SALE AGREEMENT
          THIS AIRCRAFT PARTS SALE AGREEMENT, executed this 27th day of
June 2007 (the “Execution Date”), but effective as of May 1, 2007 (the
“Effective Date”) (this “Agreement”) is between KITTY HAWK AIRCARGO, INC., a
Texas corporation (“Seller”), and AirLease International, Inc., a Texas
corporation (“Buyer”). Capitalized terms used herein, unless otherwise defined
herein, shall have the meanings ascribed to such terms in Section 1 of this
Agreement.
RECITALS
     WHEREAS, Seller owns:
Boeing 727-200 aircraft parts (excluding those parts that are common to Seller’s
Boeing 737 aircraft fleet) together with all, logbooks, manuals and records in
the possession of Seller (the “Parts”).
     WHEREAS, subject to the terms and conditions of this Agreement, Seller
wishes to sell the Parts to Buyer, and Buyer wishes to buy the Parts from Seller
in as is where is condition and Buyer understands and agrees that Seller makes
no warranty of the airworthiness of the Parts.
     NOW, THEREFORE, in consideration of the mutual covenants and premises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows:
     Section 1. Definitions.
     The following terms, when capitalized, shall have the following meanings
for all purposes of this Agreement, except where the context otherwise requires:
     “Affiliate” of any Person means any other Person (i) directly or indirectly
controlling, directly or indirectly controlled by or under direct or indirect
common control with such Person; (ii) that beneficially owns or holds (directly
or through a Subsidiary) 50% or more of the voting power of any class of voting
securities of the Person; or (iii) 50% or more of the voting securities (or in
the case of a Person which is not a corporation, 50% or more of the equity
interest) of which is beneficially owned or held by the Person or a Subsidiary
thereof. For purposes of this definition, “control” when used with respect to
any specified Person shall mean the power to direct the management and policies
of such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise, and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

- 2 -



--------------------------------------------------------------------------------



 



     “Bill of Sale” means the long form Bill of Sale, in the form attached
hereto as Exhibit “B” from Seller to Buyer.
     “Business Day” means any day other than a Saturday, Sunday or day on which
commercial banking institutions are required or authorized by law to close in
New York, New York.
     “Buyer” has the meaning set forth in the preamble hereof.
     “Delivery” means, with respect to the Parts, the time at which the Buyer
obtains title to such Parts in accordance with this Agreement.
     “Delivery Date” means the Effective Date as previously defined.
     “Delivery Location” shall have the meaning set forth in Section 3(a).
     “Delivery Receipt” means the Delivery Receipt in the form attached hereto
as Exhibit “A.”
     “Dollars” and the sign “$” mean the lawful currency of the United States of
America.
     “Event of Loss” means any loss or destruction of any Parts.
     “Governmental Body” means any national government, political subdivision
thereof, or local jurisdiction therein or any instrumentality, board, court,
agency or commission thereof.
     “Losses” means losses, costs, expenses, fees (including legal fees and
disbursements), payments, demands, liabilities, claims, actions, proceedings,
penalties, fines, damages and judgments of any kind and nature whatsoever (other
than Taxes).
     “Payment Date” means that date three (3) business days after the Execution
Date.
     “Person” means an individual, corporation, national banking association,
partnership, limited liability company, trust, unincorporated association, joint
venture, joint-stock company, Governmental Body or any other entity.
     “Purchase Price” means total sale price for the Parts of One Million One
Hundred Thousand United States Dollars, ($1,100.000.00).
     “Sale Documents” means this Agreement, the Bill of Sale and the Delivery
Receipt.
     “Seller” has the meaning set forth in the preamble hereto.

- 3 -



--------------------------------------------------------------------------------



 



     “Seller Indemnitees” means Seller and its respective directors, members,
managers, servants, agents, employees, successors and assigns.
     “Subsidiary” of any Person means any other Person more than 50% of the
outstanding voting stock of which is at the time owned or controlled directly or
indirectly by the Person or a Subsidiary thereof.
     Section 2. Sale of Parts; Purchase Price.
     (a) Sale of Parts. Subject to the terms of this Agreement, effective as of
the Delivery Date for the Parts, the Seller shall sell the Parts listed in
Schedule 1 attached hereto to the Buyer, and the Buyer shall purchase the Parts
from the Seller. The obligation of the Seller and the Buyer to effect such sale
and purchase shall be subject only to the compliance or waiver of their
respective conditions precedent set forth in Section 4 hereof.
     (b) Purchase Price. The Purchase Price for the Parts shall be paid by the
Buyer to the Seller on or before the Payment Date.
     (c) Payment
The payments provided for herein shall be paid to KHA via wire transfer to
account number:
Beneficiary: Kitty Hawk Aircargo, Inc.
Capital One, N.A.
14651 Dallas Parkway, Suite 300
ABA # 111 901 014
Account # 3620477833
Swift code: HIBKUS44
With confirmation of payment concurrently sent to the attention of Jessica
Wilson, Chief Accounting Officer, 1535 W. 20th St., P.O. Box 612787, DFW Int’l
Airport, TX 75261.
     Section 3. Parts Delivery, Title, Risk of Loss.
     (a) Place of Delivery. Delivery of the Parts shall be at Seller’s Dallas,
Texas headquarters.
     (b) Condition of Parts. Buyer confirms that the Parts and the related
logbooks, manuals and records have been made available to it, that it has
inspected the Parts and such logbooks, manuals and records and the condition of
the Parts, logbooks, manuals and records are

- 4 -



--------------------------------------------------------------------------------



 



acceptable to it for all purposes. Buyer shall be given the opportunity, upon
notice from Seller two days prior to the scheduled Delivery Date of the Parts,
to inspect such Parts, logbooks, manuals and records to confirm that same are
not in materially different condition than when inspected and accepted by Buyer.
Parts are sold as is where is.
     (c) Storage and Handling of Parts. Seller agrees to continue storage,
insurance, and warehousing services for the Parts including packing for
shipment, excluding shipping costs, of sold parts for Buyer at no cost to Buyer
until termination of the Power by the Hour Maintenance Agreement dated June 27,
2007. Upon termination of the Power by the Hour Maintenance Agreement, Buyer
will have six (6) months to relocate Parts remaining at that time at Buyer’s
cost.
     (d) Title and Risk of Loss. All right, title and interest in and to the
Parts and the risk of loss or destruction of, or damage to, the Parts and all
other risks relating thereto shall pass to Buyer upon the delivery (and release)
of the Bill of Sale therefor to Buyer.
     (e) Event of Loss. In the event that, prior to the Payment Date, any Parts
suffer an Event of Loss, then the Seller shall immediately notify the Buyer in
writing of such occurrence and such notice shall discharge and terminate all
obligations and liabilities of the parties hereunder only with respect to such
Parts that have suffered an Event of Loss.
     (f) Force Majeure. The Seller shall not be liable for any delay or failure
in Delivery of the Parts or the performance of any other obligation under this
Agreement where such failure or delay is the result of any cause or matter
beyond the Seller’s reasonable control.
     Section 4. Conditions Precedent.
     (a) The obligation of the Seller to sell the Parts on the Delivery Date
therefor pursuant to Section 2(a) hereof shall be subject only to the following
conditions precedent, unless, in any case, waived by the Seller in its sole
discretion:
(i) Buyer shall have paid in full the Purchase Price for such Parts and paid it
to Seller in accordance with Section 2(b) hereof;
(ii) Buyer shall have executed and delivered the Delivery Receipt for such Parts
to Seller;
(iii) the representations and warranties of the Buyer contained in Section 5
hereof shall be true and accurate in all material respects on and as of the
Delivery Date as though made on and as of such date except to the extent that
such representations and warranties relate solely to an earlier date (in which
event such representations and warranties shall have been true and accurate on
and as of such earlier date); and

- 5 -



--------------------------------------------------------------------------------



 



(iv) such Parts shall not have suffered an Event of Loss.
     (b) The obligation of the Buyer to purchase the Parts and pay the Purchase
Price therefor on the Delivery Date therefor shall be subject only to the
following conditions precedent unless, in any case, waived by the Buyer in its
sole discretion:
(i) the Seller shall have executed and delivered the Bill of Sale for such Parts
to Buyer;
(ii) the Seller shall have executed and delivered the Delivery Receipt for such
Parts to Buyer;
(iii) the Seller shall have executed and delivered to Buyer a certificate of
non-incident statement on Seller’s letterhead in a form materially the same as
Exhibit “C” attached hereto; Seller shall have stamped a non-incident statement
and original appropriate signatures executed on each page of the inventory
listings in Schedule 1.
(iv) the representations and warranties of the Seller contained in Section 5
hereof shall be true and accurate in all material respects on and as of the
Delivery Date as though made on and as of such date except to the extent that
such representations and warranties relate solely to an earlier date (in which
event such representations and warranties shall have been true and accurate on
and as of such earlier date); and
(v) such Parts shall not have suffered an Event of Loss prior to the Payment
Date.
Section 5. Representations and Warranties.
     (a) Representations and Warranties of the Seller. The Seller hereby
represents and warrants to the Seller that:
(i) The Seller is a Texas corporation and has the corporate power and authority
to perform its obligations under this Agreement and the other Sale Documents to
which it is a party and this Agreement and the other Sale Documents to which it
is a party have been duly authorized by all necessary corporate action on the
part of Seller;
(ii) this Agreement has been duly executed and delivered by the Seller and
constitutes, and each other Sale Document to which it is a party when executed

- 6 -



--------------------------------------------------------------------------------



 



and delivered by the Seller will constitute, the legal, valid and binding
obligation of the Seller, enforceable in accordance with its terms, subject only
to bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and to general equitable principles;
(iii) the execution, delivery and performance by the Seller of this Agreement
are not in violation of its certificate of incorporation or by-laws or of any
indenture, mortgage, contract or other agreement to which the Seller is a party
or by which it is bound or of any order or judgment applicable to the Seller or
any law, government rule or regulation binding upon the Seller or applicable to
its business generally and do not require the consent or approval of, or the
giving of notice to, the registration with or the taking of any other action in
respect of any Governmental Body;
(iv) there is no litigation or proceeding pending or, to the best knowledge of
the Seller, threatened against the Seller an adverse decision in which would
prohibit or materially frustrate the consummation by the Seller of the
transactions contemplated by this Agreement or any other Sale Document to which
it is a party;
(v) as of Delivery Date, the Seller will be the legal owner of such Parts and
will transfer to Buyer good and marketable title to such Parts, free and clear
of all Liens; and,
(vi) as of each of the Delivery Date, the Execution Date and the Payment Date,
the Seller is not, or will not, have any knowledge of any Losses which would
otherwise be covered by or within the scope of Seller’s indemnification of Buyer
and Buyer’s Indemnitees as provided in Section 7(c) of this Agreement.
     (b) Representations and Warranties of the Buyer. The Buyer hereby
represents and warrants to the Seller that:
(i) The Buyer is Texas corporation and has the power and authority to perform
its obligations under this Agreement and this Agreement has been duly authorized
by all necessary action on the part of Buyer;
(ii) this Agreement has been duly executed and delivered by the Buyer and
constitutes the legal, valid and binding obligation of the Buyer, enforceable in
accordance with its terms, subject only to bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and to general equitable principles;
(iii) the execution, delivery and performance by the Buyer of this Agreement are
not in violation of its organizational documents or of any indenture, mortgage,

- 7 -



--------------------------------------------------------------------------------



 



contract or other agreement to which the Buyer is a party or by which it is
bound or of any order or judgment applicable to the Buyer or any law, government
rule or regulation binding upon the Buyer or applicable to its business
generally and do not require the consent or approval of, or the giving of notice
to, the registration with or the taking of any other action in respect of any
Governmental Body;
(iv) there is no litigation or proceeding pending or, to the best knowledge of
the Buyer, threatened against the Buyer an adverse decision in which would
prohibit or materially frustrate the consummation by the Buyer of the
transactions contemplated by this Agreement or any other Sale Document to which
it is a party.
     (c) The Seller confirms that acceptance by the Seller of payment of the
Purchase Price for the Parts pursuant to Section 2 hereof on the Payment Date
therefor will constitute a certification by the Seller that its representations
and warranties contained in this Section 5 are true and accurate on and as of
the Delivery Date and the Payment Date. The Buyer confirms that the payment by
the Buyer of the Purchase Price for the Parts pursuant to Section 2 hereof on
the Delivery Date therefor will constitute a certification by the Buyer that its
representations and warranties contained in this Section 5 are true and accurate
on and as of the Delivery Date and the Payment Date.
     (d) The representations and warranties contained in this Section 5 shall
survive the sale of the Airframes hereunder and the execution and delivery of
the agreements contemplated hereby.
     (e) Disclaimer. Other than the express representations and warranties of
the Seller set forth above in this Section 5 and in the Bill of Sale, theParts
are being sold hereunder, “AS IS, WHERE IS” and THE BUYER ACKNOWLEDGES AND
AGREES THAT THE SELLER NOR ANY OF ITS AFFILIATES, OFFICERS, DIRECTORS, MEMBERS,
MANAGERS, EMPLOYEES OR REPRESENTATIVES HAS MADE OR WILL BE DEEMED TO HAVE MADE
ANY TERM, CONDITION, REPRESENTATION, WARRANTY OR COVENANT EXPRESS OR IMPLIED
(WHETHER STATUTORY OR OTHERWISE) AS TO (a) THE CAPACITY, AGE, VALUE, QUALITY,
DURABILITY, DESCRIPTION, CONDITION (WHETHER OF THE AIRFRAME OR ANY PART
THEREOF), DESIGN, WORKMANSHIP, MATERIALS, MANUFACTURE, CONSTRUCTION, OPERATION,
DESCRIPTION, STATE, MERCHANTABILITY, PERFORMANCE, FITNESS FOR ANY PARTICULAR USE
OR PURPOSE (INCLUDING THE ABILITY TO OPERATE OR REGISTER THE PARTS OR USE THE
PARTS IN ANY OR ALL JURISDICTIONS) OR SUITABILITY OF THE PARTS, OR ANY PART
THEREOF, (b) THE ABSENCE OF LATENT OR OTHER DEFECTS, WHETHER OR NOT
DISCOVERABLE, KNOWN OR UNKNOWN, APPARENT OR CONCEALED, EXTERIOR OR INTERIOR, AND
(c) ANY IMPLIED WARRANTY ARISING FROM THE COURSE OF PERFORMANCE, COURSE OF
DEALING OR USAGE OF TRADE, IT BEING UNDERSTOOD THAT NOTHING HEREIN WILL BE
DEEMED TO

- 8 -



--------------------------------------------------------------------------------



 



LIMIT THE BUYER FROM AVAILING ITSELF OF ANY WARRANTIES, COVENANTS, AND
REPRESENTATIONS OF ANY MANUFACTURER.
     Section 6. Taxes. The Buyer and the Seller shall reasonably endeavor to
complete this transaction in a manner to avoid or minimize any transaction
taxes. However, if such taxes are due, the Buyer shall pay any and all sales,
other applicable transfer, use, value-added, stamp, registration and other
similar taxes and any penalties, fines, additions to tax or interest thereon,
(individually a “Tax”, and collectively called “Taxes”), imposed upon the Seller
by any taxing jurisdiction or authority arising out of the sale of the Airframe
hereunder; provided, however, Buyer shall not have any obligation to pay Taxes
imposed on the Seller by any Governmental Body in the state or country in which
such other party is incorporated, organized or conducts any business. In the
event that any taxes are due, assessed and/or paid by Buyer or Seller, Buyer and
Seller each as to each other agree to assist and cooperate with each other to
preserve and obtain any and all refunds or credits arising therefrom.
     Section 7. Indemnification.
     (a) Buyer assumes liability for, and hereby agrees to indemnify, protect,
save and keep harmless each Seller Indemnitee from and against any and all
Losses which may arise on or after the Payment Date in any manner out of or in
relation to injury to or death of any persons whomsoever or loss or damage to
any property of any Person and which may result from, or arise in any manner out
of, or be attributable to (i) the condition, ownership, leasing, purchase,
delivery, possession, disposition, use or operation of the Parts or any part
thereof either in the air or on the ground; or (ii) any defect in the Parts or
any part thereof arising from its manufacture or any material or article used
therein or from the design, testing or use thereof or from any maintenance,
service, repair, overhaul or testing of the Parts, in the case of either (i) or
(ii) in respect of Losses arising out of acts, omissions or events after the
Payment Date; provided, however, that the Buyer’s obligations under this
Section 7 to any Seller Indemnitee shall not extend to any Losses caused by the
negligence or willful misconduct of any such Seller Indemnitee or arising from
or related to the lease, use, operation, possession or use of any Airframe (as
defined in the General Terms Agreement of even date herewith between Buyer and
Seller (the “GTA”)) under the terms of the GTA if any such Parts are used on or
in connection with the operation of any Airframe.
     (b) The Buyer hereby agrees to indemnify, reimburse, and hold harmless the
Seller Indemnitees from any Losses arising out of (i) the breach by Buyer of any
of its representations or warranties hereunder or any other Sale Document, and
(ii) the non-performance by Buyer of its obligations hereunder or any other Sale
Document.
     (c) Seller agrees to indemnify, protect, save and keep harmless Buyer and
each of Buyer’s officers, directors, employees, agents, servants and contractors
(collectively, “Buyer’s Indemnitees”) from and against any and all Losses which
may have arisen either before the

- 9 -



--------------------------------------------------------------------------------



 



Effective Date or during the period from and after the Effective Date and on or
before the Payment Date, in any manner out of or in relation to injury to or
death of any persons whomsoever or loss or damage to any property of any Person
and which may result from, or arise in any manner out of, or be attributable to
(i) the condition, ownership, leasing, purchase, delivery, possession,
disposition, use or operation of the Parts or any part thereof either in the air
or on the ground; or (ii) any defect in the Parts or any part thereof arising
from their manufacture or any material or article used therein or from the
design, testing or use thereof or from any maintenance, service, repair,
overhaul or testing of the Parts, in the case of either (i) or (ii) in respect
of Losses arising out of acts, omissions or events prior to the Payment Date;
provided, however, that the Seller’s obligations under this Section 7 to Buyer
or any Buyer’s Indemnitee shall not extend to any Losses caused by the
negligence or willful misconduct of Buyer or any such Buyer’s Indemnitee.
     Section 8. Assignment of Manufacturer’s Warranties. The Seller shall extend
to the Buyer the rights and benefits, to the extent that the same are not
extinguished by the sale of the Parts or the passage of time, of any warranties,
service life policies and patent indemnities of any manufacturer and any
maintenance and overhaul agencies of and for such Parts which the Seller may
have to the extent that the same are assignable and transferable. The Seller
also hereby grants to the Buyer rights of subrogation relating to any claim
which the Seller may have under such warranties (if any) concerning the Parts.
     Section 9. Default and Remedies.
     (a) The following events shall constitute events of default (hereafter
“Events of Default”):
(i) if the Buyer shall fail to make any payment when due hereunder; or
(ii) if either party shall default in the performance of this Agreement and such
default shall continue for five (5) Business Days after written notice of
default to the defaulting party and is not thereafter waived; provided that no
Event of Default shall be deemed to have occurred under this sub-section if the
relevant party is using diligent efforts to cure the default as soon as may be
practicable (but, in any case, within fourteen (14) days after notice from the
other party); or
(iii) if the Seller or the Buyer shall file a voluntary petition in bankruptcy,
or shall be adjudicated as bankrupt or insolvent, or shall file any petition or
answer seeking any reorganization, composition, readjustment, liquidation or
similar relief for itself under any present statute, law or regulation or any
future statute, law or regulation adopted on or prior to the Delivery Date, or
shall seek or consent to, or acquiesce in, the appointment of any trustee, or
shall make any

- 10 -



--------------------------------------------------------------------------------



 



general assignment for the benefit of creditors, or shall admit in writing its
inability to pay its debts generally as they become due; or
(iv) if a petition shall be filed against the Seller or the Buyer seeking any
reorganization, composition, readjustment, liquidation or similar relief under
any present statute, law or regulation or any future statute, law or regulation
adopted on or prior to the Delivery Date or if any trustee, receiver or
liquidator of either party is appointed.
     (b) Upon the occurrence of an Event of Default by one party under this
Agreement, the other party shall be entitled, by notice in writing to the other,
to terminate this Agreement and/or recover such damages and/or remedies as are
available to it under applicable Law, and, in addition to such remedies of
Seller, upon the occurrence of an Event of Default by Buyer, Seller shall, as
liquidated damages for loss of a bargain and not as a penalty, retain any
Deposit paid to Seller and Buyer shall have no further right or interest
therein.
     Section 10. Broker’s Commissions. Each party hereto agrees that should any
claim be made for commissions or other amounts by any broker or brokers by or
through or on account of actions of that party, that party shall hold the other
parties free and harmless from any and all claims, demands, liabilities,
damages, losses, judgments and expenses of every kind (including legal fees,
costs and related expenses) in connection therewith.
     Section 11. Miscellaneous.
     (a) Notice. All notices required or permitted hereunder shall be in writing
and may be either telefaxed or sent by internationally recognized overnight
courier service, addressed as follows:
     If to Seller:
Kitty Hawk Aircargo, Inc.
P.O. Box 612787
DFW Airport, Texas 75261-2787
Telephone: 972-456-2427
Facsimile: 972-456-2350
(Attention: Robert Barron)
     If to Buyer:
AirLease International, Inc.
Attn: Harold Woody, President
204 Whispering Hills Street
Hot Springs, AR 71901
(501) 318-2341 Fax

- 11 -



--------------------------------------------------------------------------------



 



or to such other address as the party desiring the change advises the others
from time to time through a notice given in accordance with the provisions of
this Section 11(a). Any such notice shall be effective and shall be deemed to
have been given, in the case of a facsimile, upon confirmation of receipt of
such facsimile by the addressee (provided that if the date of dispatch is not a
Business Day, it shall be deemed to have been received at the opening of
business in the country of the addressee on the next Business Day), and in the
case of a notice sent by courier service, when delivered personally (provided
that if delivery is tendered but refused, such notice shall be deemed effective
upon such tender).
     (b) Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall be an original, and all counterparts together shall be but one
and the same Agreement.
     (c) Applicable Law; Jurisdiction. THIS AGREEMENT SHALL BE DEEMED TO HAVE
BEEN NEGOTIATED AND MADE IN, AND SHALL BE GOVERNED AND INTERPRETED UNDER THE
LAWS OF, THE STATE OF TEXAS, UNITED STATES, APPLICABLE TO AGREEMENTS MADE BY
RESIDENTS THEREOF TO BE ENTIRELY PERFORMED THEREIN.
     (d) Dispute Resolution: The parties hereby agree that any dispute that
arises under this Lease which is not disposed of by mutual agreement shall be
resolved through mediation and/or arbitration. Specifically, any disputes
arising out of or connected with this Lease will be submitted to mediation in
Tarrant County, Texas, in accordance with the rules for alternative dispute
resolutions set forth under Texas law. The parties will mutually cooperate to
select the mediator to be used. Any and all information, negotiation and results
of the mediation will remain confidential.
In the event that mediation is not successful, any remaining dispute that may
arise in connection with any and all aspects of this Agreement, on the written
request of either party, shall be submitted to binding arbitration in accordance
with appropriate statutes of the State of Texas and the Commercial Arbitration
Rules of the American Arbitration Association. Judgment upon the award rendered
by the arbitrators may be entered in any court having appropriate jurisdiction.
The parties agree to act in good faith to select a single, neutral arbitrator.
If the parties are unable to do so within ninety (90) days after one party
notifies the other party, in writing, of a dispute or claim, then each party
shall appoint one person as arbitrator, and a third neutral arbitrator shall be
chosen by the two arbitrators previously selected by the parties. The third
arbitrator shall then conduct the arbitration alone. It is provided, however,
that if there is no agreement as to the third arbitrator within sixty (60) days
after the notice is served, then the third arbitrator shall be selected by a
district judge in Tarrant County, Texas, having subject matter jurisdiction over
the dispute. In such event, all three arbitrators shall conduct the arbitration.
It

- 12 -



--------------------------------------------------------------------------------



 



is further agreed that the expenses of the arbitration shall be paid in
proportions as the arbitrators decide, except that the successful party in any
proceeding seeking enforcement of the provisions of this agreement shall be
entitled to receive from the party not prevailing reasonable and necessary
attorneys’ fees and expenses, in addition to any other sums to which such
successful party may be entitled. The arbitrators shall decide the identity of
the successful party for the purposes of the preceding sentence.
     (e) Time of the Essence. Time shall be of the essence in the performance of
the duties of the parties hereto.
     (f) Captions and Paragraph Headings. Captions and paragraph headings used
herein are for convenience only and are not a part of this Agreement and shall
not be used in construing it.
     (g) Severability. In the event that any one or more of the provisions of
this Agreement shall be invalid, illegal or unenforceable in any respect or in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions contained herein or of the same provisions in any other jurisdiction
shall not, in any way, be affected or impaired thereby.
     (h) Further Assurances. Seller and Buyer will promptly, at any time and
from time to time, execute and deliver to each other such further instruments
and documents and take such further action as may be required by law or as they
may each reasonably request to establish, maintain and protect their respective
rights and remedies and to carry out the intent of the parties under this
Agreement.
     (i) Written Changes Only. No term or provision of this Agreement may be
changed or waived orally, but only by an instrument in writing signed by the
parties hereto.
     (j) Exclusiveness. This Agreement and the other Sale Documents are the
complete and exclusive statement of the parties hereto with respect to the
subject matter hereof and supersede all prior oral and written communications,
proposals, agreements, representations, statements, negotiations and
undertakings, whether express or implied, between the parties hereto with
respect to the subject matter hereof.
     (k) Terms and Definitions. The terms and definitions, as herein contained,
shall include the singular and/or plural, masculine, feminine and/or neuter,
successors and/or permitted assigns wherever the context so requires or admits.
     (l) Successors and Assigns. This Agreement shall be binding upon, and shall
inure to the benefit of and shall be enforceable by the parties hereto and their
respective successors and assigns.
     (m) Confidentiality. This Agreement and the terms and conditions contained
herein shall be and remain strictly privileged and confidential between the
parties, and shall not be

- 13 -



--------------------------------------------------------------------------------



 



discussed, revealed, disseminated or divulged to the media or general public, or
to any other third party, without the express prior written consent of the other
party, which consent shall not be unreasonably withheld; except that (i) the
Buyer may disclose any relevant term to a financial institution for the purpose
of financing the purchase of the Airframe or any technical data to any potential
purchaser or lessee of the Airframe from the Buyer; (ii) the Buyer may disclose
any relevant term to its insurers for the purpose of insuring the Airframe;
(iii) either party may disclose any relevant term to any of its Affiliates;
(iv) either party may make any disclosure required by generally accepted
accounting principles, by applicable Law or by any order of a court or other
Governmental Body; (v) either party may make any disclosure in connection with
any litigation relating to the transactions contemplated by this Agreement;
(vi) either party, or their professional advisors, may make any disclosure to
any of its agents, employees, auditors, lawyers, any Governmental Body having
jurisdiction over it or any other person which it in good faith determines has
reason to have knowledge of such information; (vii) either party may make any
disclosure to the extent such information is publicly available through no fault
of the party making the disclosure; (viii) either party may make any disclosure
to the extent such disclosure is necessary to carry out its obligations
hereunder; (ix) the Seller may make a press announcement in respect of the
transactions contemplated hereby and may announce the same in any of its
shareholder or other reports; and (x) subject to the Seller having approved the
text and content of the same in advance, the Buyer may make a press announcement
in respect of the transactions contemplated hereby and may announce the same in
any of its shareholder or other reports.
     (n) Expenses. Except to the extent provided herein, each party will bear
and be responsible for all costs and expenses incurred or to be incurred by it
in connection with this Agreement and the transactions contemplated hereby.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

- 14 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement through their respective duly authorized officers, as of the date and
year first above written.

             
 
                KITTY HAWK AIRCARGO, INC.    
 
           
 
  By:   /s/ Robbie Barron    
 
                Name: Robbie Barron         Title: VP & COO    
 
                AirLease International, Inc.    
 
           
 
  By:   /s/ Harold M. Woody    
 
                Name: Harold M. Woody         Title: President    

- 15 -